By the Court.—Truax, J.
It was contended on the argument that the court had powgr under section 724 of the Code of Civil Procedure to grant the relief asked for. That section provides that the court may in its discretion * # * relieve a party from a judgment order or other proceedings taken against him *122through his mistake, inadvertence, surprise or excusable neglect.
The judge at special term, said on denying the motion, that the only way in which the relief plaintiffs desire can properly be sought is by a motion for a new trial upon the ground of jiewly discovered evidence, and that to hold otherwise would be to aid in the establishment of a vicious precedent, and one contrary to settled rules, and that there can be no relief accorded under section 724, as there has been no mistake, inadvertence, surprise or neglect within the meaning of the terms as used in that section.
We are of the opinion that the learned judge did not err in making the order from which the appeal is taken. Section 724 has no application to motions for new trial on the ground of newly discovered evidence. First National Bank v. Heaton, 6 Thompson & Cook, 38. The wording of the section is plain enough. It authorizes the court to relieve a party from his mistake, &c. Here there was no mistake, no inadvertence, no surprise, no excusable neglect.
Perhaps a motion for a new trial on the ground of newly discovered evidence would lie, but such is not this motion. In such a motion a case should be made and presented to the court. Thayer Manufacturing Company v. Steinan, 58 How. 315.
The order appealed from is affirmed, with costs.
Sedgwick, Ch. J., concurred.